Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A particle sorting apparatus comprising: a flow cell; a vibration element that applies vibrations to a jet flow; a charge supply unit that supplies charges to a final jet flow droplet, the final jet flow droplet being closest to a break-off point of jet flow droplets included in the jet flow; an imaging unit that obtains an image of at least one of the jet flow, droplets or satellite drops; a sorting unit that deflects the droplets; and a controller that controls based on a feature value of the at least one of the jet flow, the droplets or the satellite, a timing of starting to supply the charges from the charge supply unit to the final jet flow droplet in one period of the vibrations or an amplitude of a drive voltage applied to the vibration element so as to cause variation of a side stream to fall within a reference range, the feature value being calculated by performing image processing of the image, and the side stream being formed by the droplets deflected by the sorting unit.




Claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A particle sorting method comprising: applying vibrations from a vibration element to a jet flow ejected from a flow cell; supplying charges from a charge supply unit to a final jet flow droplet, the final jet flow droplet being closest to a break-off point of jet flow droplets included in the jet flow; obtaining, using an imaging unit, an image of at least one of the jet flow, droplets or satellite drops; deflecting the droplets using a sorting unit; performing image processing the image to calculate a feature value of the at least one of the jet flow, droplets or the satellite drops; and controlling, based on the feature value of the at least one of the jet flow, the droplets or the satellite drops, a timing of starting to supply the charges from the charge supply unit to the final jet flow droplet in one period of the vibrations or an amplitude of a drive voltage applied to the vibration element so as to cause variation of a side stream to fall within a reference range, the side stream being formed by the droplets deflected by the sorting unit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653